DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to the Request for Continued Examination (RCE) filed on July 28, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
Applicant’s submission has been considered and has been entered.  
         Priority
This application is a 371 of PCT/US2018/061140 11/14/2018, is acknowledged. 
Status of Claims
Claims 2-4, 7, 12, 24, 25, 30, 32, 34-35, 52, 60-68, and 72-82 are currently pending in the application. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 07/28/2021, which has been entered in the file

Allowable Subject Matter
Claims 2-4, 7, 12, 24, 25, 30, 32, 34-35, 52, 60-68, and 72-82 are allowed.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 2-4, 7, 12, 24, 25, 30, 32, 34-35, 52, 60-68, and 72-82 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art WO 2016/050358, IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of Formula (I’)
    PNG
    media_image1.png
    128
    187
    media_image1.png
    Greyscale
 , which is uniquely substituted by different variables, such as, W, Rb1, Rb2 and Rb3 etc. Therefore, the instant claims  2-4, 7, 12, 24, 25, 30, 32, 34-35, 52, 60-68, and 72-82 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626